o SN Dom PF WOW NY KF

NO NO NH NY WH WH NY NV NO KH HF KF Fe FEF FEF FEF FEF SES eR
oo nN DO UT FPF WOW NH fF DOD 0 BOBO nNn DH A F&F WO NY —§&§ CO

 

 

 

 

 

 

 

 

 

 

 

 

—— FILED we RECEIVED
a ENTERED . SERVED ON
COUNSEL/PARTIES OF RECORD
OFT 96 75149
GLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:13-CR-368-JAD-VCF
Plaintiff, Preliminary Order of Forfeiture
Vv.
DAVID YODER,
Defendant.
This Court finds David Yoder pled guilty to Counts One and Five of a Five-Count
Superseding Criminal Indictment charging him in Count One with child exploitation

enterprise in violation of 18 U.S.C. § 2252A(g) and in Count Five with conspiracy to
distribute child pornography in violation of 18 U.S.C. § 2252A(a)(3). Superseding Criminal
Indictment, ECF No. 14; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds David Yoder agreed to the forfeiture of the property set forth in the
Plea Agreement, the Bill of Particulars, and the Forfeiture Allegations of the Superseding
Criminal Indictment. Superseding Criminal Indictment, ECF No. 14; Bill of Particulars,
ECF No. 34; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Plea Agreement,
the Bill of Particulars, and the Forfeiture Allegations of the Superseding Criminal
Indictment and the offenses to which David Yoder pled guilty.

The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
any book, magazine, periodical, film, videotape, or other matter which contains any such

visual depiction, which was produced, transported, mailed, shipped or received in violation

a

 
oo on nd A FF WW] NH

dD Bb BD KN BH HN NH HO NO HSH S| S| FSF KF FP FEF OO SUL Sle
oN OKO UN PP WO NYO RF CO CO OHS OO OLD, UWL ODUlUlCULULllCUWD

 

 

of 18 U.S.C. § 2252A(g) and 2252A(a)(3); (2) any property, real or personal, constituting or

traceable to gross profits or other proceeds obtained from a violation of 18 U.S.C. §

2252A(g) and 2252A(a)(3); and (3) any property, real or personal, used or intended to be

used to commit or to promote the commission of 18 U.S.C. § 2252A(g) and 2252A(a)(3) or

any property traceable to such property, and is subject to forfeiture pursuant to 18 U.S.C. §
2253(a)(1) and 2253(a)(3):

1.

a eh a

10.
11.

12.

///

Dell computer tower, Model No. Vostro 400, Serial No. D2CXRF1, containing a
Seagate 1 TB SATA hard drive, Model No. ST1000DM003, Serial No. SIDOMRJQ;
Hitachi 2TB external hard drive, Model No. HTOLDNB20001BBB, Serial No.
F31G2NXD;

Western Digital 1TB hard drive, Model No. WD10EADS, Serial
No.WCAV5M930266.

‘San Disk Card Reader;

San Disk 16GB Compact Flash Card;

Panasonic Video Camera, Model No. SDR-H85P, Serial No. JO1A18002;

2 micro video cassettes; °

Proof of residence documents;

Compaq Presario laptop computer, Model No. CQ57, Serial No. 5CB2174R1P,
containing a Seagate 320GB SATA hard drive, Model No. ST9320325AS, Serial No.
6VDFRIOV;

Canon Mark II digital camera, Serial No. 4252102526;

Emachines desktop computer, Model No. EL1850, Serial No.
PTNBK02012040038589600, containing a 500GB SATA hard drive, Model No.
HDS721050CLA362, Serial No. HEIBIMMT; .

Gateway desktop computer, Model No. DX4860-UB33P, Serial No.
PTGCPP200420400EF66300, containing a Western Digital 1TB SATA hard drive,

Model No. WD10EARX, Serial No.WMC0T0032462;

 
‘oO co ~~ ON wm of w No —

BS NYO BH HDHD NH NH NY NY NO HR Be FR FP RP FF RR RF ES
ony Dn OF FP WW NYO KF CO BO OH NN DO AH FP WD NYO KF O&O

 

 

13. Compag Presario desktop computer, Model No. SR5034X, Serial No.
MXX71406PP, containing a Samsung 160GB SATA hard drive, Model No.
HD160JJ/P, Serial No. SODFJ1GP107611;

14. Apple iPhone 4S, Model No. A1387, Serial No. CBPH20OMGDTDW, IMEI No.
99000110136386, containing a Sprint mini SIM card. No. 8901010008831126638F;

15. 100 CDs and DVDs;

16. 13 CDs and DVDs;

17. Hitachi DVD Cam, Serial No. 50320241;

18. Sony Digital Camera, Model No. MVC-FD100, Serial No. 500023containing a 3.5
inch floppy diskette with 128MB of memory;

19. Kodak digital camera, Model No. Easyshare Z710, Serial No. KCXGG64336528;

20. Kodak digital camera, Model No. Z981, Serial No. KVYMN02061276;

21. Black HP laptop model, G6-2237US, Serial No. 5CD2490UMC;

22. Toshiba Satellite C655D-S5209 laptop, Serial No. 7B231863Q;

23. Toshiba Satellite C55D-A5304 laptop, Serial No. YD280824Q;

24, Black Seagate Expansion Desktop Drive, P/N 1D7AP3-500, Serial No. NA4K688Y;

25. Apple iPhone in black case, model number A1332;

26. Apple iPhone without a case, model number A1387;

27. Black Samsung cellular flip phone, model SPH-M270;

28. Black digital Canon EOS camera, Serial No. 3211600699, Model DS126201;

29. Cannon Rebel XSi camera, model number DS126181, Serial No. 0670215963,
containing 2 GB SD card;

30. Nikon D700 digital camera, Serial No. 3114091, containing 2 SD cards, (1) 8 GB, (1)
16 GB;

31. Apple iPhone 4, FCC ID: BCG-E2422A;

32. Apple iPhone 4S, FCC ID: BCG-E2430A;

33. A Toshiba External Drive, Serial No. 23EAPVOZTRE8

34. HP Pavilion Computer, Serial No. 5CD249WMC;
3

 
eo SO HN DO WH FF WO NY KH

BS bv NO NH HD NH ND DN NO FS KF KF HF KF KF FOO Se Se
on Dn UT Fe WO NY FEF DS OBO CO IN DBD HT SFP WHO HYD KF CO

 

 

35. Kodak 2GB SD card;
36. PNY 16GB SD card;
37.2 SanDisk 8GB Compact Flash cards
38. SanDisk 8GB SD card; and
39. iPhone, FCC ID: BCG-E23808
(all of which constitutes property). .

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of David Yoder in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT Is FORTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
4

 
oOo FN BO OT FP WO NY KS

Dm NO BDO HO NO HN KN HN NO FR Re RP Fe RP RP Re Rr Re
oN BK UO Re BD! NO SFP Oo CO HOHOlUNSUlUNClClUMOCULllUhOULULULNOUCULaLLClCUDD

 

 

853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing;

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

_ IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture.is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

4

DATED , 2019.

 

HONORABLE JENNIFER &“~DORSEY
UNITED STATES DISTRICT JUDGE

 
